UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 1, 2009 (September 1, 2009) Anthracite Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 001-13937 13-3978906 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 40 East 52nd Street, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 810-3333 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On September 1, 2009, Anthracite Capital, Inc. (the “Company”) did not make an interest payment due on such date on its outstanding $51,049,000 million 11.75% Convertible Senior Notes due 2027.Under the indenture governing these notes, the failure to make an interest payment is subject to a 30-day cure period before constituting an event of default.For further discussion on the possible consequences of an event of default or subsequent acceleration, please refer to the section entitled “Risk Factors” in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANTHRACITE CAPITAL, INC. By: /s/ Richard M. Shea Name: Richard M. Shea Title: President and Chief Operating Officer Dated: September 1, 2009
